Citation Nr: 1732559	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a genitourinary disorder, to include as secondary to service-connected PTSD.

3. Entitlement to a schedular evaluation in excess of 70 percent for PTSD. 

4. Entitlement to referral for an extraschedular rating for service-connected PTSD.

5. Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



FINDINGS OF FACT

1.  The Veteran had service in Vietnam and is presumed to have been exposed to an herbicide agent (Agent Orange).

2.  The Veteran's hypertension did not become manifest to a degree of 10 percent or more within one year from the date of separation.

3.  Hypertension is not among the disorders enumerated as presumptively associated with Agent Orange exposure.

4.  The Veteran's hypertension was less likely than not caused or aggravated by the Veteran's service or service-connected PTSD. 

5.   The Veteran's chronic nephritis did not become manifest to a degree of 10 percent or more within one year from the date of separation.

6.  The Veteran's genitourinary disorders are not among those enumerated as presumptively associated with Agent Orange exposure.

7.  The Veteran's genitourinary disorders were less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.

8.  The manifestations of the Veteran's PTSD include: irritability; reckless behavior; hypervigilance; escalated startle response; problems with concentration; sleep disturbance; estrangement from others; anhedonia; negative emotional state; social isolation; avoidance; nightmares; and periods of dissociation, although he consistently minimized his symptoms due to trauma avoidance.

9.  The manifestations of the Veteran's PTSD, even when considering minimization of symptoms, have never included: gross impairment in thought process; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger to himself and others; inability to perform activities of daily living; disorientation to time or place; or memory loss of the names of close relatives, current or former occupation, or own name.
    
10.  The Veteran's symptoms most closely approximated those contemplated by a 70 percent rating throughout the appeal period.

11.  The Veteran's service-connected PTSD has not resulted in frequent hospitalizations and has not caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating; in addition, the Veteran has not endorsed any symptoms that are unusual or different from those contemplated by the schedular rating criteria.  

12.  The Veteran's increased PTSD symptoms around 2006 (escalation of angry outbursts directed toward coworkers and supervisors as well as more extensive irritability, anger, and lack of motivation) led to a significant deterioration in the Veteran's capacity to function at his job, to include conflicts with his supervisors, decreased motivation, and the inability to manage the interpersonal interactions consistently required on every job site, rendering him unable to maintain substantially gainful employment.   


CONCLUSIONS OF LAW

1.    Regarding hypertension, the Veteran has not met the criteria for service connection on a presumptive, secondary, or direct basis.  See 38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.307(a)(3), 3.307(a)(6), 3.307(d), 3.309(a), 3.309(e), 3.310(a), 3.310(b) (2016); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

2.   Regarding genitourinary disorders, the Veteran has not met the criteria for service connection on a presumptive, secondary, or direct basis.  See 38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.307(a)(3), 3.307(a)(6), 3.307(d), 3.309(a), 3.309(e), 3.310(a), 3.310(b) (2016); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

3.  Regarding service-connected PTSD, the Veteran has not met or approximated the criteria for a schedular evaluation in excess of 70 percent.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016).

4.  Regarding service-connected PTSD, the Veteran has not established that his disability warrants referral for extraschedular consideration.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 3.321(b)(1), 4.2 (2016).

5.   Regarding TDIU, the Veteran has met the criteria for entitlement.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  	


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970, with service in Vietnam from December 1968 to December 1969.   

These matters comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Los Angeles, California, respectively.  

The May 2007 rating decision: (1) denied service connection for hypertension; (2) denied service connection for kidney problems; and (3) granted service connection for PTSD, with an evaluation of 30 percent disabling effective September 28, 2006.  The July 2009 rating decision increased the evaluation of PTSD to 50 percent disabling effective April 1, 2009.  The Veteran perfected appeals to the Board.  See September 2007 Notice of Disagreement (NOD); February 2009 Statement of the Case; April 2009 VA Form 9. 

In February 2013, the Board remanded, in pertinent part, the following issues: (1) entitlement to service connection for a genitourinary disorder, claimed as "kidney problems," to include as secondary to PTSD; (2) entitlement to service connection for hypertension, to include as secondary to "kidney problems" and/or PTSD; and (3) entitlement to an increased evaluation for PTSD, in excess of 50 percent.  The Board directed the AOJ to: (1) seek treatment records from Fort Ord, California, to include those dated between December 1969 and June 1970; (2) seek treatment records for La Palma Community Hospital, Harbor General, and Bellflower Medical Group; (3) seek Social Security disability records; (4) seek any pertinent VA treatment records dated after February 2012; (5) notify the Veteran if any of the aforementioned records cannot be obtained; and (6) schedule the Veteran for genitourinary and cardiovascular examinations to determine the nature and etiology of any diagnosed hypertension or genitourinary disorders. 

In April 2014, the Board denied, in pertinent part, the following issues: (1) entitlement to service connection for a genitourinary disorder, claimed as "kidney problems," to include as secondary to PTSD; (2) entitlement to service connection for hypertension, to include as secondary to "kidney problems" and/or PTSD; and (3) entitlement to an increased evaluation for PTSD, in excess of 50 percent.  In denying these claims, the Board found that neither the claimed genitourinary disorder nor hypertension was at least as likely as not (50 percent probability or greater) caused or aggravated by service or any service-connected disability (nexus).  The Board further found that the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas. 

In July 2015, the U.S. Court of Appeals for Veterans Claims (Court) granted a joint motion to remand (JMR).  The parties agreed that VA erred by not: (1) ensuring that reasonable efforts were made to obtain all private medical treatment records from La Palma Community Hospital, in accordance with the February 2013 Board remand directives and the VA's duty to assist; (2) seeking to obtain treatment records from a VA clinic in Fresno, California; and (3) furnishing an adequate statement of reasons and bases addressing whether VA obtained, or provided appropriate notice to the Veteran if it was unable to obtain, all treatment records from Fort Ord, California.  The Court directed the Board to correct these deficiencies upon remand.  

In December 2016, the Board granted an increased evaluation for PTSD after finding that the Veteran's symptoms most closely approximated a 70 percent rating since the effective date of service connection.  However, the Board remanded the issues of entitlement to: (1) service connection for hypertension; (2) service connection for a genitourinary disorder; (3) an extraschedular rating in excess of 70 percent for PTSD; and (4) TDIU.  The Board directed the AOJ to obtain nexus opinions for the genitourinary disorder and hypertension, which addressed the medical literature (from The Open Cardiovascular Medicine Journal and the Mayo Clinic) submitted by the Veteran's representative in the September 2016 brief.   

In December 2016, the AOJ issued a rating decision that increased the evaluation of PTSD to 70 percent disabling, effective September 28, 2006.  In February 2017, the Veteran was afforded VA examinations/opinions regarding the nature, severity, and etiology of his hypertension and genitourinary disorder.  In March 2017, the Veteran was afforded a VA examination/opinion regarding the nature and severity of his PTSD.  Based on the above-listed development, the Board finds that the AOJ substantially complied with December 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to: (1) service connection for hypertension, to include as secondary to service-connected PTSD; (2) service connection for a genitourinary disorder, to include as secondary to service-connected PTSD; (3) a schedular rating in excess of 70 percent for PTSD; (4) referral for an extraschedular rating for service-connected PTSD; and (5) TDIU.  However, the Board finds that none of the benefits sought are warranted, except for TDIU.    


1.  Service Connection for Hypertension

The Veteran generally contends that he has had hypertension since his discharge from service.  See March 2010 NOD.  The Veteran stated that treatment records from Fort Ord should show that his blood pressure was high when he was discharged.  See March 2009 VA Form 9.  Later lay statements contend that the Veteran was first diagnosed with hypertension in the early 1980s.  See February 2017 VA examinations/opinions regarding hypertension and genitourinary disorders.  Further, the Veteran contends that: (1) medical literature shows that longstanding PTSD is positively associated with risk of hypertension; (2) hypertension can cause glomerulonephritis; and (3) it is at least as likely as not that the Veteran's hypertension caused his genitourinary disorder.  However, the Board finds that service connection is not warranted on any basis. 

Presumptive service connection based on chronic hypertension is not warranted because this disease did not become manifest to a degree of 10 percent or more within one year from the date of separation.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As previously mentioned, lay statements by the Veteran and his spouse indicate that the Veteran's hypertension was first diagnosed in the early 1980s, around 10 years after the Veteran's separation from service.  See February 2017 VA examinations/opinions regarding hypertension and genitourinary disorders.  Presumptive service connection based on herbicide agent (Agent Orange) exposure is also not warranted because the Veteran's hypertension is not among those disorders enumerated as presumptively associated with exposure, nor has any evidence been submitted to suggest an etiological relationship between his service and his hypertension.  See 38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)..  As such, service connection on a presumptive basis is not warranted.  

Service connection on a secondary basis is also not warranted.  A disability may be secondarily service connected if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).  The hypertension cannot be secondarily service connected to the genitourinary disorders because the genitourinary disorders themselves are not service connected (see below).  As such, service connection on a secondary basis is not warranted. 

Finally, service connection on a direct basis is not warranted.  To prevail on a direct service connection claim, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the current disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The third element of the Veteran's claim is still unsatisfied, as the preponderance of the competent, credible, and probative evidence currently of record establishes that the hypertension was less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.  

Service treatment records are silent regarding symptoms/diagnoses of hypertension.  As previously mentioned, although the Veteran initially contended that he was first diagnosed with hypertension at Fort Ord, later lay statements from the Veteran and his spouse contend that the Veteran was first diagnosed with hypertension in the early 1980s.  See March 2009 VA Form 9; March 2010 NOD; February 2017 VA examinations/opinions regarding hypertension and genitourinary disorders.  Further, post-service, VA and private treatment records are silent for etiological opinions for the Veteran's hypertension.  Additionally, the Board acknowledges that the Veteran receives Social Security disability benefits for a back disorder and hypertension.  However, the Board notes that the Social Security Administration (SSA) records are silent for etiological opinions for the Veteran's hypertension. 

In August 2013, the Veteran was afforded a VA examination/opinion regarding the nature, severity, and etiology of his hypertension.  The examiner conducted an in-person examination and indicated that the Veteran's claims file had been reviewed.  The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.  The examiner provided the following rationale: (1) there was no mention of hypertension in service; (2) the two recorded blood pressures in service were both normal; (3) the Veteran developed ankle swelling in 1979, which was diagnosed as glomerulonephritis with hypertension and proteinuria; and (4) these results were allegedly confirmed by a kidney biopsy at Bellflower Medical group, although no medical records were available from this facility.  Citing to a Mayo Clinic excerpt, the examiner explained that glomerulonephritis is well known to cause symptoms that include both hypertension and proteinuria.  The examiner further explained that, while longstanding PTSD is known to cause hypertension, this is not the case for the Veteran because: (1) the onset of hypertension was around 9 years after separation, which is too short to be considered longstanding; and (2) the Veteran has a clear etiological factor for his hypertension, namely glomerulonephritis.  The examiner further opined that the hypertension was not aggravated by PTSD because the Veteran's blood pressures had been reasonably well controlled.  The Board acknowledges that the examiner concluded that the Veteran's PTSD was not "longstanding" without adequate explanation.  See September 2016 Representative Brief; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, the Board will give no probative value to this particular statement.

In February 2017, the Veteran was afforded VA examinations/opinions regarding the nature, severity, and etiology of his hypertension.  The examiner conducted and in-person examination and indicated that all records were reviewed, including the medical literature previously cited by the Veteran's representative.  See September 2016 Representative Brief.  For the reasons discussed below, the examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.  Specifically, the examiner concluded that the Veteran's non-service-connected kidney disease was the "clear and unmistakable cause" of the Veteran's hypertension.

The examiner noted that two blood pressures recorded in service were normal.  The examiner also noted that the Veteran's hypertension was diagnosed in the early 1980s, per the Veteran and spouse's history, although corroborating records from Bellflower Hospital could not be obtained after two attempts.  The Veteran and his spouse reported that the Veteran began taking hypertensive medications in the early 1980s, but immediately developed swelling of the legs and entire body.  Also per the history, the Veteran was then sent to a nephrologist, had a kidney biopsy done, was told he had "Nephritis," and was put on some medications for a few weeks.  The Veteran reported that his blood pressure medications were continued, but that he did not always take them.  

The examiner commented that nephritis is a very common cause of hypertension.  The examiner noted that all labs showing proteinuria always showed normal kidney function, until July 2013, when the Veteran's BUN Creatinine rose to 1.71.  The examiner noted that a May 2014 laparoscopic nephrectomy showed clear cell renal cancer.  The examiner explained that there is a clear cause for the hypertension, namely nephritis, which is not caused by, proximately related to, or aggravated by PTSD according to all reputed literature. 

As such, based on the aforementioned nexus evidence currently of record, service connection on a direct basis is not warranted.  Although the Veteran's representative pointed to medical literature suggesting a positive association between PTSD and hypertension, the February 2017 medical examiner stated that the weight of reputed medical literature suggests the opposite and that the Veteran's comprehensive health history clearly contradicts this assertion.  The Board emphasizes that conclusions from competent and credible medical professionals drawn from the specific facts of the Veteran's case hold more probative value than conclusions drawn from generalized medical literature.  Therefore, because the Veteran has not met the criteria for service connection on a presumptive, secondary, or direct basis, this benefit is not warranted and the claim must be denied.  

2.  Service Connection for a Genitourinary Disorder

The Veteran generally contends that he was diagnosed with kidney problems, specifically nephritis, in early 1970 when he was discharged from service.  See March 2009 VA Form 9; June 2009 Statement.  Later lay statements contend that the Veteran was first diagnosed with nephritis in the early 1980s.  See February 2017 VA examinations/opinions regarding hypertension and genitourinary disorders.  Further, the Veteran contends that it is at least as likely as not that his hypertension caused his genitourinary disorders.  See September 2016 Representative Brief.  However, the Board finds that service connection is not warranted on any basis. 

Presumptive service connection based on chronic nephritis is not warranted because this disease did not become manifest to a degree of 10 percent or more within one year from the date of separation.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Although June 2006 Long Beach VAMC records note that the Veteran's past surgical history includes a "[right] kidney biopsy (cancer) 1970," there are no medical records that corroborate this history.  Further, lay statements by the Veteran and his spouse indicate that the Veteran's chronic nephritis was first diagnosed in the early 1980s, around 10 years after the Veteran's separation from service.  See February 2017 VA examinations/opinions regarding hypertension and genitourinary disorders.  Presumptive service connection based on herbicide agent (Agent Orange) exposure is also not warranted because the Veteran's genitourinary disorders are not among those enumerated as presumptively associated with exposure, nor does any evidence suggest such an etiological relationship.  See 38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e); Combee, supra.  As such, service connection on a presumptive basis is not warranted.  

Service connection on a secondary basis is also not warranted.  A disability may be secondarily service connected if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).  The genitourinary disorders cannot be secondarily service connected to hypertension because hypertension itself is not service connected (see above).  As such, service connection on a secondary basis is not warranted. 

Finally, service connection on a direct basis is not warranted.  To prevail on a direct service connection claim, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the current disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The third element of the Veteran's claim is still unsatisfied, as the preponderance of the competent, credible, and probative evidence currently of record establishes that the genitourinary disorders were less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.  

Service treatment records are silent regarding symptoms/diagnoses of genitourinary disorders.  As previously mentioned, although the Veteran initially contended that he was first diagnosed with kidney problems in early 1970 upon discharge, later lay statements from the Veteran and his spouse contend that the Veteran was first diagnosed with nephritis in the early 1980s.  See March 2009 VA Form 9; June 2009 Statement; February 2017 VA examinations/opinions regarding hypertension and genitourinary disorders.  Further, post-service, VA and private treatment records are silent for etiological opinions for the Veteran's genitourinary disorders.  

In August 2013, the Veteran was afforded a VA examination/opinion regarding the nature, severity, and etiology of his genitourinary disorders.  The examiner conducted an in-person examination and indicated that Veteran's claims file had been reviewed.  The examiner opined that the Veteran's chronic kidney disease was less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.  The examiner provided the following rationale: (1) there was no documentation of any kidney problems in service or on separation; (2) on separation, the Veteran had no kidney issues and clearly stated "I am in good health;" (3) only two blood pressures were recorded in service and both were normal; (4) there were no abnormal urine tests or blood tests in service; (5) in 1979, almost 9 years post-discharge, the Veteran was diagnosed probably with glomerulonephritis along with its sequelae of hypertension and proteinuria; (6) renal function has slowly and progressively declined a little over the last year only; and (7) proteinuria and hypertension has persisted since then.  Citing to a Mayo Clinic excerpt, the examiner explained that the weight of medical evidence and literature shows no relationship between PTSD and any kidney conditions.  The examiner further explained that the weight of medical literature shows that PTSD does not aggravate pre-existing kidney disease.  

In February 2017, the Veteran was afforded VA examinations/opinions regarding the nature, severity, and etiology of his genitourinary disorders.  The examiner conducted and in-person examination and indicated the review of all records, including the medical literature previously cited by the Veteran's representative.  See September 2016 Representative Brief.  The examiner identified three genitourinary disorders: (1) chronic nephritis, diagnosed since the early 1980s; (2) nephrosclerosis, diagnosed since July 2013; and (3) clear cell renal carcinoma of the right kidney, diagnosed since 2014.  For the reasons discussed below, the examiner opined that the Veteran's genitourinary disorders were less likely than not caused or aggravated by the Veteran's service or service-connected PTSD.  

The examiner noted that the Veteran had normal kidney function for years post-service.  The examiner reiterated that the Veteran's unspecified nephritis since the 1980s caused his hypertension, not the other way around, and referred back to the rationale provided in the hypertension examination report.  The examiner also noted that, according to the weight of the medical literature, the cause of renal clear cell carcinoma is unknown, but that, according to the American Cancer Society, it is believed to be genetic; the examiner further explained that "[c]ertain inherited DNA changes can lead to conditions running in some families that increase the risk of kidney cancer" and "cause a small portion of all kidney cancers."  The examiner further noted that, although chronic kidney disease can be caused by untreated and uncontrolled hypertension in the absence of other causes of hypertension (like nephritis), this is not true in the Veteran's case because his blood pressure has always been treated and controlled.  The examiner concluded that the Veteran's unspecified nephritis was the "more proximate and direct cause" for the Veteran's chronic kidney disease.  Finally, the examiner noted that "not every medical condition is caused by, aggravated by[,] or proximately due to other medical conditions- most just occur independently."  

Regarding PTSD, the examiner explained that the weight of all reputed medical evidence indicates that PTSD is not known to cause, impact, or aggravate kidney disease, renal carcinoma, or glomerulonephritis.  The examiner then noted the possible complications of PTSD, per the National Institute of Health, which were: substance use disorders, depression, other anxiety disorders, and somatization.  The examiner then listed the following timeline: PTSD since service in 1970, nephritis diagnosed in early 1980s, chronic kidney disease diagnosed in July 2013, and renal cancer diagnosed in 2014; the examiner then stated that these conditions are "etiologically impossible to be related" and that "not every medical condition can be related to just one condition."

As such, based on the aforementioned nexus evidence currently of record, service connection on a direct basis is not warranted.  The preponderance of the evidence weighs against a finding of nexus because the symptoms and diagnosis arose nearly a decade post-separation and because the Veteran's health timeline indicates that it is "etiologically impossible to be related" to PTSD.  Therefore, because the Veteran has not met the criteria for service connection on a presumptive, secondary, or direct basis, this benefit is not warranted and the claim must be denied.  

3.  Schedular Rating in Excess of 70 Percent for PTSD

Beginning from the date of service connection (September 28, 2006), the Veteran's PTSD was rated at 70 percent disabling.  See December 2016 Board Decision; December 2016 Rating Decision.  The Veteran generally contends that his mental health symptoms warrant either a 100 percent rating or a 70 percent rating with TDIU since the date of service connection.  See September 2016 Representative Brief.  Further, the Veteran contends that his mental health symptoms were not fully represented throughout his treatment history because of his "tendency to minimize his symptoms in treatment."  Id.  However, the Board finds that a schedular rating in excess of 70 percent is not warranted because the Veteran's symptoms most closely approximated those contemplated by a 70 percent rating throughout the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id. 
 
As a preliminary matter, the Board incorporates by reference all of the mental health evidence previously discussed in the December 2016 Board decision.  See December 2016 Board Decision; SSA medical records; January 2009 VA treatment record; April 2009 VA Form 9; May 2009 VA treatment record; June 2009 VA psychiatric examination/opinion; June 2009 to April 2016 VA treatment records; April 2010 NOD; February 2012 VA psychiatric examination/opinion; October 2013 VA psychiatric examination; December 2013 Statement by the Veteran; September 2016 Statements by the Veteran's friends and family; August 2016 examination/opinion by a private psychiatrist.  

Additionally, the August 2016 private examiner conducted an in-person interview and stated that he reviewed the Veteran's medical record, service record, lay statements, and ancillary information.  Further, the examiner stated that the Veteran has had severe PTSD symptoms since 2006, including the following: irritability; reckless behavior; hypervigilance; escalated startle response; problems with concentration; sleep disturbance; estrangement from others; anhedonia; negative emotional state; social isolation; avoidance; nightmares; and periods of dissociation.  The examiner opined that the Veteran often minimized his symptoms, which led to a misunderstanding of severity, and explained that the Veteran was consistently noted as avoidant when thinking about any aspect of the traumas he experienced or their resulting symptoms.  Regarding functional limitations due to PTSD, the examiner opined that the Veteran's increased symptoms around 2006 (escalation of angry outbursts directed toward coworkers and supervisors as well as more extensive irritability, anger, and lack of motivation) led to a significant deterioration in the Veteran's capacity to function at his job.

The Board also adds that, in March 2017, the Veteran was afforded a VA examination/opinion regarding the nature and severity of his PTSD.  The examiner noted that the Veteran presented with the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; forgetfulness; and social withdrawal.  The examiner noted that the Veteran's mood was stable; affect was full and appropriate; thought processes were coherent, logical, and goal-directed; thought content was normal, including denial of any suicidal and homicidal ideations or intentions; sensorium was intact to person, place, time, and situation; and insight, judgement, and impulse control appeared intact.  

Regarding functional limitations due to PTSD, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner explained that the Veteran is likely able to function in most occupational settings, although he reported some difficulty in maintaining employment due to interpersonal conflicts with coworkers and supervisors.  The examiner opined that the Veteran's PTSD would likely cause difficulty with interpersonal conflicts in both physical and sedentary employment settings, and his memory problems/forgetfulness would also likely decrease work efficiency.   The examiner then noted that the Veteran denied significant problems with prior work performance and received Social Security disability benefits for a back disorder and hypertension.  The examiner concluded that the Veteran's PTSD symptoms alone did not appear to render him unable to obtain and maintain gainful employment.

The weight of the aforementioned and incorporated evidence indicates that the Veteran's symptoms most closely approximate those contemplated by a 70 percent rating, rather than a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders.  Specifically, the Veteran has not established the following symptoms, associated with a 100 percent rating: gross impairment in thought process; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger to himself and others; inability to perform activities of daily living; disorientation to time or place; or memory loss of the names of close relatives, current or former occupation, or own name.  Id.  Further, even when the August 2016 private examiner incorporated the fact that the Veteran may have underreported his symptoms during treatment, the symptoms attributed to the Veteran's PTSD still did not rise to the level of any of the symptoms immediately aforementioned for a 100 rating.  Id.  

The Veteran has not demonstrated any other symptomatology of comparable severity to the listed symptoms considered by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his mental health condition more nearly approximates the level contemplated by a 100 percent rating.  Further, all potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the aforementioned reasons.  See Fenderson v. West, 12 Vet. App. 119, 126-27.
  
Therefore, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted.  As the preponderance of the evidence is against the claim for an increase, the benefit of the doubt doctrine is inapplicable and the claim is denied.  

4.  Extraschedular Referral for Service-Connected PTSD

The Board has considered the Veteran's lay statements, in which he generally contends that his service-connected PTSD is more severe than currently rated and warrants referral for extraschedular consideration.  However, the Board finds that the Veteran's service-connected PTSD has not resulted in frequent hospitalizations and has not caused any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In addition, the Veteran has not endorsed any symptoms that are unusual or different from those contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 3.321(a), 3.321(b)(1), 4.2; Thun v. Peake, 22 Vet. App. 111 (2008); Mittleider v. West, 11 Vet. App. 181 (1998).  As such, referral for extraschedular consideration is not warranted.  

For the aforementioned reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD.  As such, the Board is not required to refer this case to the AOJ for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Additionally, the Veteran's sole service-connected disability is PTSD, so analysis of collective impact or combined effect of more than one service-connected disability is not applicable in this case.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such, referral for extraschedular consideration is not warranted.  


5.  TDIU

The Veteran generally contends that the symptoms associated with his service-connected PTSD preclude him from obtaining and maintaining gainful employment.  As a preliminary matter, the Board notes that the AOJ denied TDIU because the Veteran had not: (1) completed VA Form 21-8940; or (2) shown total occupational impairment solely from his service-connected PTSD.  See June 2017 Supplemental Statement of the Case (SSOC).  However, the Board finds that, despite the absence of VA Forms 21-8940 and 21-4192, the Veteran has sufficiently contended that his service-connected PTSD precludes him from obtaining and maintaining a substantially gainful occupation and has provided enough educational and professional history to make a TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further finds that the functional impairments caused by the Veteran's service-connected PTSD overshadow any professional skills acquired during and after service and preclude him from obtaining and maintaining a substantially gainful occupation.  As such, TDIU is warranted.

The Veteran last worked in 2006.  See SSA records.  A February 2006 VA mental health treatment record noted that the Veteran reported "having conflicts with his boss."  A February 2006 VA outpatient treatment record noted that the Veteran reported "[m]issing some time from work because he just doesn't want to be there."  A December 2007 VA mental health treatment record noted that the Veteran was only able to function well if he stayed "in the quiet atmosphere of his rural home."  

As previously mentioned, the August 2016 private examiner opined that the Veteran's increased symptoms around 2006 (escalation of angry outbursts directed toward coworkers and supervisors as well as more extensive irritability, anger, and lack of motivation) led to a significant deterioration in the Veteran's capacity to function at his job.  Further, the examiner stated that it was clear that the Veteran left his former employer because of increased sadness, anxiety, irritability, anger, social isolation, and an ever-increasing desire to discontinue communication with any other individual (coworkers, supervisors, and family included).  The examiner emphasized that the Veteran did not leave his job because of back pain, but left because his symptoms of severe and pervasive mental illness progressed to the point where he could no longer function in an occupational setting.  The examiner stated that the Veteran no longer wanted to come to work and could "no longer tolerate the intensity of the interpersonal relationships required in any complex occupational environment."  The examiner concluded that the Veteran's PTSD symptoms manifest as "conflicts with his supervisors, decreased motivation, and the inability to manage the interpersonal interactions consistently required on every job site."

Although other VA examiners (January 2007, June 2009, February 2012, October 2013, March 2017) opined that the Veteran was not totally occupationally and socially impaired from his PTSD symptoms, the Board finds that the August 2016 private examiner's rationale regarding functional limitation is the most probative evidence in this regard because it extensively incorporates the Veteran's symptom minimization based on his trauma avoidance.  Based on this evidence, the Board finds that, even if the Veteran were able to obtain a substantially gainful occupation, the Veteran would be unable to maintain it due to the symptoms of his service-connected PTSD.  As such, the criteria for TDIU have been met.  

In sum, the Veteran seeks entitlement to: (1) service connection for hypertension, to include as secondary to service-connected PTSD; (2) service connection for a genitourinary disorder, to include as secondary to service-connected PTSD; (3) a schedular rating in excess of 70 percent for PTSD; (4) referral for an extraschedular rating for service-connected PTSD; and (5) TDIU.  However, based on the aforementioned, only TDIU is warranted.    

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied. 

Entitlement to service connection for a genitourinary disorder, to include as secondary to service-connected PTSD, is denied.

Entitlement to a schedular evaluation in excess of 70 percent for PTSD is denied. 

Entitlement to referral for an extraschedular rating for service-connected PTSD is denied.

Entitlement to a TDIU is granted.



 
____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


